dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 12/914,710, 14/935,145, 62/564,124, 13/894,245, 13/678,389, 61/559,982, 14/614,601, and 61/936,222, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
While some of the prior-filed applications contain support for various desired band gap ranges and desired ranges for the values of x, y, and z in the dilute nitride composition, the 1-xInxNyAs1-y-xSbz composition that would provide the claimed band gap ranges while also satisfying the claimed In/Sb ratio and carrier concentration have not been established.  
It is further noted that none of the prior-filed applications disclose the claimed subject matter of a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126), an In/Sb ratio of at least approximately 10, a band gap between approximately 0.935 eV and 0.963 eV, and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature or a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667), an In/Sb ratio of at least approximately 6, a band gap between approximately 0.7 eV and 0.95 eV, and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature.
Accordingly, claims 1-2, 5-10, and 13-32 are not entitled to the benefit of the prior applications and the effective filing date is 9/14/2018.
Information Disclosure Statement
It is noted that the large number of references in the attached IDS have been considered by the Examiner “in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search.” See MPEP § 609.05(b). Thus, any references that Applicant considers to be particularly of  “Although a concise explanation of the relevance of the information is not required for English language information, Applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.” MPEP § 609.04(a)(III). Additionally, burying the best known prior art in a long list of references has been found by the courts to “violate[ ] the required standard of candor and fair dealing with the Patent Office.” See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 964-65 (S.D. Fla. 1972), aff’d, 479 F.2d 1328 (5th Cir. 1973).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanka et al. (US 2016/0372624).
Regarding claims 17, 18, 24, and 25, Yanka discloses a method of forming a semiconductor (300; see Figure 3), comprising:
a substrate (314) with a lattice parameter matching or nearly matching GaAs ([0038]);
a first doped III-V layer (310) over the substrate (see Figure 3);
an absorber layer (304) over the first doped III-V layer (see Figure 3), the absorber layer having:
a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) ([0006]),
an In/Sb ratio of at least approximately 6 (based on the x and z values above, the In/Sb ratio is at least 5.5, which reads upon approximately 6),
a band gap is between approximately 0.7 eV and 0.95 eV ([0005]), and 
a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]); and
a second doped III-V layer (302) over the absorber layer (see Figure 3).
Regarding claims 19, 20, 26, and 27, Yanka discloses all the claim limitations as set forth above, and further discloses the carrier concentration of the absorber layer is less than approximately 5 x 1015cm-3 or 1 x 1015cm-3 ([0007]).
Regarding claims 21 and 28, Yanka discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is between approximately 2 micrometers and approximately 10 micrometers ([0007]).
claims 22 and 29, Yanka discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers ([0007]).
Regarding claims 23 and 30, Yanka discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 304 in Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 13-16, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanka et al. (US 2016/0372624).
Regarding claims 1-2 and 9-10, Yanka discloses a method of forming a semiconductor (300; see Figure 3), comprising:
a substrate (314) with a lattice parameter matching or nearly matching GaAs ([0038]);
a first doped III-V layer (310) over the substrate (see Figure 3);
an absorber layer (304) over the first doped III-V layer (see Figure 3); and
a second doped III-V layer (302) over the absorber layer (see Figure 3).
Yanka further discloses the absorber layer comprises a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) ([0006]) and that the band gap is between approximately 0.7 eV and approximately 0.95 eV ([0005]) and a carrier concentration is less than approximately 1 x 1016 cm-3 at room temperature ([0005]), but the reference does not expressly disclose the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126) and more specifically, the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.008), an In/Sb ratio of at least approximately 10, a band gap between approximately 0.935 eV and 0.963 eV, and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature.
It is noted that it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges for the dilute nitride composition disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
While modified Yanka does not expressively disclose an In/Sb ratio of at least approximately 10 and a band gap between approximately 0.935 eV and 0.963 eV, it is noted that once a photovoltaic cell comprising the above recited composition and structure is selected and disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 1 and 9, it will, inherently, display the recited properties.  See MPEP § 2112 III and V.
Regarding claims 5 and 13, modified Yanka discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is approximately 2 micrometers ([0007]).
claims 6 and 14, modified Yanka discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers ([0007]).
Regarding claims 7 and 15, modified Yanka discloses all the claim limitations as set forth above, and further discloses the substrate comprises GaAs (as set forth above).
Regarding claims 8 and 16, modified Yanka discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 304 in Figure 3).
Regarding claim 31, Yanka discloses a semiconductor (300; see Figure 3), comprising:
a substrate (314) with a lattice parameter matching or nearly matching GaAs ([0038]);
a first doped III-V layer (310) over the substrate (see Figure 3);
an absorber layer (304) over the first doped III-V layer (see Figure 3); and
a second doped III-V layer (302) over the absorber layer (see Figure 3).
Yanka further discloses the absorber layer comprises a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) ([0006]) and that the band gap is between approximately 0.7 eV and approximately 0.95 eV ([0005]) and a carrier concentration is less than approximately 1 x 1016 cm-3 at room temperature ([0005]), and a thickness of the absorber layer is between approximately 2 microns and approximately 10 microns ([0007]), but the reference does not expressly disclose the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126), an In/Sb ratio of at least approximately 10, a band gap between approximately 0.935 eV and 0.963 eV, a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, and a thickness between 0.2 microns and 2 microns.
prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
While modified Yanka does not expressively disclose an In/Sb ratio of at least approximately 10 and a band gap between approximately 0.935 eV and 0.963 eV, it is noted that once a photovoltaic cell comprising the above recited composition and structure is selected and disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 1 and 9, it will, inherently, display the recited properties.  See MPEP § 2112 III and V.
Regarding claim 32, Yanka discloses a semiconductor (300; see Figure 3), comprising:
a substrate (314) with a lattice parameter matching or nearly matching GaAs ([0038]);
a first doped III-V layer (310) over the substrate (see Figure 3);
an absorber layer (304) over the first doped III-V layer (see Figure 3), the absorber layer having:
a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) ([0006]),
an In/Sb ratio of at least approximately 6 (based on the x and z values above, the In/Sb ratio is at least 5.5, which reads upon approximately 6),

a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]); and
a second doped III-V layer (302) over the absorber layer (see Figure 3).
Yanka further discloses the absorber layer comprises a thickness between approximately 2 microns and approximately 10 microns ([0007]), but does not expressly disclose the absorber layer comprises a thickness between 0.2 microns and 2 microns.
It is noted that it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the thickness of the absorber layer disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 1-2, 5-10, and 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0232730) as evidenced by Yanka et al. (US 2016/0372624), by Bedell et al. (US 2012/0255600) and by Hieslmair et al. (US 2007/0212510).
Regarding claims 1-2 and 9-10, Jones discloses a method of forming a semiconductor (12; see Figure 2A), comprising:
a substrate (it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);

an absorber layer (220) over the first doped III-V layer (see Figure 2A); and
a second doped III-V layer (26 GaAs) over the absorber layer (see Figure 2A).
Jones further discloses the absorber layer comprises a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03) and that the band gap is tunable in the range of 0.9-1.1 eV ([0009]), but the reference does not expressly disclose the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126) and more specifically, the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.008), and an In/Sb ratio of at least approximately 10.
It is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is further noted that the In/Sb ratio will be at least approximately 10 with the selection of the x and z values in the claimed composition.
While modified Jones does not expressively disclose a band gap is between approximately 0.935 eV and 0.963 eV and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set 
Alternatively, while modified Jones does not expressly disclose a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
It is further evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 5 and 13, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is approximately 2 micrometers (see Figure 2B).
Regarding claims 6 and 14, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is approximately 2 micrometers (see Figure 2B), but the reference does not expressly disclose a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers.
It is noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the disclosed 2 micrometers by modified Jones and the claimed approximately 3 micrometers are close enough such that the claimed approximately 3 micrometers is prima facie obvious based on the teaching of modified Jones.
Regarding claims 7 and 15, modified Jones discloses all the claim limitations as set forth above, and further discloses the substrate comprises GaAs (as set forth above).
Regarding claims 8 and 16, modified Jones discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 220 in Figure 2B).
Regarding claims 17, 18, 24, and 25, Jones discloses a method of forming a semiconductor (12; see Figure 2A), comprising:
a substrate (it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
an absorber layer (220) over the first doped III-V layer (see Figure 2A), the absorber layer having:
a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667) and more specifically, the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 0.55; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1) (the dilute nitride composition is disclosed to be InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03); [0009]), 

a second doped III-V layer (26 GaAs) over the absorber layer (see Figure 2A).
While Jones does not expressively disclose a band gap is between approximately 0.7 eV and 0.95 eV and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 17 and 24, it will, inherently, display the recited properties.  See MPEP § 2112 III and V. It is evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
It is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier 14cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed carrier concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the carrier concentration of the absorber layer in the apparatus and method of modified Jones to obtain the desired balance between the desired band gap and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 19, 20, 26, and 27, modified Jones discloses all the claim limitations as set forth above.
While modified Jones does not expressly disclose the carrier concentration of the absorber layer is less than approximately 5 x 1015cm-3 or 1 x 1015cm-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the carrier concentration of the doped dilute nitride material disclosed by the above references because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 21 and 28, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is between approximately 2 micrometers and approximately 10 micrometers (see Figure 2B).
Regarding claims 22 and 29, modified Jones discloses all the claim limitations as set forth above, and further discloses a thickness of the absorber layer is approximately 2 micrometers (see Figure 2B), but the reference does not expressly disclose a thickness of the absorber layer is between approximately 3 micrometer and approximately 5 micrometers.
It is noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the disclosed 2 micrometers by modified Jones and the claimed approximately 3 micrometers are close enough such that the claimed approximately 3 micrometers is prima facie obvious based on the teaching of modified Jones.
Regarding claims 23 and 30, modified Jones discloses all the claim limitations as set forth above, and further discloses the absorber layer is p-type (see 220 in Figure 2B).
Regarding claim 31, Jones discloses a semiconductor (12; see Figure 2A), comprising:
a substrate (it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
an absorber layer (220) over the first doped III-V layer (see Figure 2A) having a thickness between 0.2 micron and 2 micron (see Figure 2B); and
a second doped III-V layer (26 GaAs) over the absorber layer (see Figure 2A).
Jones further discloses the absorber layer comprises a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03) and that the band gap is tunable in the range of 0.9-1.1 eV ([0009]), but the reference does not expressly disclose the dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0.1232 ≤ x ≤ 0.1568; 0.0318 ≤ y ≤ 0.0352; 0.0067 ≤ z ≤ 0.0126), and an In/Sb ratio of at least approximately 10.
prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is further noted that the In/Sb ratio will be at least approximately 10 with the selection of the x and z values in the claimed composition.
While modified Jones does not expressively disclose a band gap is between approximately 0.935 eV and 0.963 eV and a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 1 and 9, it will, inherently, display the recited properties.  See MPEP § 2112 III and V.
Alternatively, while modified Jones does not expressly disclose a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, it is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and 14cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
It is further evidenced by Yanka that a dilute nitride absorber layer having the claimed composition would have a carrier concentration less than approximately 1 x 1016 cm-3 at room temperature ([0005]).
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap and efficiency of the device both changing as the amount of dopant is varied, the precise carrier concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed carrier concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the carrier concentration of the absorber layer in the apparatus and method of modified Jones to obtain the desired balance between the desired band gap and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in In re Aller, 105 USPQ 223). 
Regarding claim 32, Jones discloses a semiconductor (12; see Figure 2A), comprising:
a substrate (it is disclosed the dilute nitride material is suitable for lattice matching to a substrate such as GaAs; [0009] and claims 1 and 2) with a lattice parameter matching or nearly matching GaAs (the substrate can be GaAs, as set forth above, such that it would have a lattice parameter matching GaAs);
a first doped III-V layer (30 made of GaAs) over the substrate (see Figure 2A);
an absorber layer (220) over the first doped III-V layer (see Figure 2A), the absorber layer having:
a dilute nitride composition comprising InxGa1-xNyAs1-y-zSbz (0 ≤ x ≤ 1; 0 ≤ y ≤ 0.1; 0 ≤ z ≤ 0.1667) (the dilute nitride composition is disclosed to be InxGa1-xNyAs1-y-zSbz (0.07 ≤ x ≤ 0.18; 0.025 ≤ y ≤ 0.04; 0.001 ≤ z ≤ 0.03); [0009]), 
an In/Sb ratio of at least approximately 6 (the In/Sb ratio will be at least approximately 6 with the x and z values in the claimed composition), and 
a thickness between 0.2 micron and 2 micron (see Figure 2B); and
a second doped III-V layer (26 GaAs) over the absorber layer (see Figure 2A).
While Jones does not expressively disclose a band gap is between approximately 0.7 eV and 0.95 eV and a carrier concentration less than approximately 1 x 1016cm-3 at room temperature, it is noted that once a photovoltaic cell comprising the above recited composition and structure is disclosed, as set forth above, and therefore is substantially the same as the photovoltaic cell as recited in claims 17 and 24, it will, inherently, display the recited properties.  16 cm-3 at room temperature ([0005]).
It is noted that carrier concentration of a semiconductor material depends upon the material composition and amount of impurities present in the material, where modified Jones teaches the claimed dilute nitride composition and the absorber layer can be p-type or n-type ([0024]). Additionally, it is well known by one of ordinary skill in the art before the effective filing date of the claimed invention that carrier concentration of an absorber semiconductor layer is typically desired to be between the range of 1 x 1014cm-3 to 1 x 1018cm-3, as evidenced by Bedell and Hieslmair, where Bedell discloses it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1020cm-3 ([0040] and [0041]) and Hieslmair discloses that it is well known in the art before the effective filing date of the claimed invention that p-type or n-type semiconductor layers within a solar cell have a carrier concentration ranging from 1 x 1014cm-3 to 1 x 1018cm-3 ([0182] and [0237]) depending on the desired properties.
As the desired band gap of the absorber material and the efficiency of the device are variables that can be modified, among others, by adjusting said amount of carrier concentration by adjusting the amount of dopant to be introduced into the absorber layer, with said band gap In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. 
Applicant argues with respect to the Office Action alleging that the disclosures of the prior-filed applications do not enable a person of ordinary skill in the art to make and/or use the invention, application number 62/564,124 supports claims 1, 9, 17, and 24, application number 13/678,389 supports independent claims 17 and 24, and application number 61/559,982 supports independent claims 17 and 24. 
However, 62/564,124 discloses in paragraph [9] the dilute nitride layer has a bandgap within a range from 0.7 eV and 1.0 eV, in paragraphs [28] and [39] that the dilute nitride material can be InxGa1-xNyAs1-y-zSbz where x, y, and z can be 0.01 ≤ x ≤ 0.4, 0.02 ≤ y ≤ 0.06 and xGa1-xNyAs1-y-zSbz where x, y, and z can be 0.01232 ≤ x ≤ 0.1568, 0.0318 ≤ y ≤ 0.0352 and 0.0067 ≤ z ≤ 0.0126 or 0 ≤ x ≤ 1, 0 ≤ y ≤ 0.1 and 0 ≤ z ≤ 0.1667 and specifically an In/Sb ratio of at least approximately 10 or at least approximately 6, such that nowhere does application number 62/564,124 provides support for the claimed invention. 
Similarly, 13/678,389 discloses in paragraph [0073] that the band gap of the III-AsNV material in the bottom subcell is between 0.7-1.1 eV, paragraph [0079] that the two bottom subcells being III-AsNV subcells have a band gap between 0.8-0.9 eV or 0.9-1.0eV and 1.1-1.2 eV, paragraph [0086] that the III-AsNV subcells have band baps of 0.7 eV-0.8 eV, 0.9 eV-1.1 eV, and 1.2 eV-1.3 eV, and paragraphs [0091], [0093], [0116], and [0129] disclose similar ranges for the band gap of the material, where the claimed invention requires the dilute nitride having a band gap between approximately 0.935 eV and 0.963 eV or a band gap between approximately 0.7 eV and 0.95 eV, the dilute nitride material can be InxGa1-xNyAs1-y-zSbz where x, y, and z can be 0.01232 ≤ x ≤ 0.1568, 0.0318 ≤ y ≤ 0.0352 and 0.0067 ≤ z ≤ 0.0126 or 0 ≤ x ≤ 1, 0 ≤ y ≤ 0.1 and 0 ≤ z ≤ 0.1667 and specifically an In/Sb ratio of at least approximately 10 or at least approximately 6, such that nowhere does application number 13/678,389 provides support for the claimed invention. 
Similarly, 61/559,982 discloses in paragraphs [0056], [0059], [0062], [0066], and [0068] band gap ranges similar to 13/678,389 above, where the claimed invention requires the dilute xGa1-xNyAs1-y-zSbz where x, y, and z can be 0.01232 ≤ x ≤ 0.1568, 0.0318 ≤ y ≤ 0.0352 and 0.0067 ≤ z ≤ 0.0126 or 0 ≤ x ≤ 1, 0 ≤ y ≤ 0.1 and 0 ≤ z ≤ 0.1667 and specifically an In/Sb ratio of at least approximately 10 or at least approximately 6, such that nowhere does application number 61/559,982 provides support for the claimed invention. 
Therefore, the arguments were not found to be persuasive.
Applicant further argues that Yanka does not anticipate the claimed invention because Yanka discloses in paragraph [0006] two materials having different compositions where in one the ranges for x, y, and z are 0 ≤ x ≤ 1, 0 ≤ y ≤ 1 and 0 ≤ z ≤ 1 and in another 0 ≤ x ≤ 0.55, 0 ≤ y ≤ 0.1 and 0 ≤ z ≤ 0.1 such that it is unclear to POSITA whether it is the first composition or the second composition that corresponds to the ranges of [0005]. However, it is clear from [0005] that the absorber layer band gap range disclosed to be 0.7 to 0.95 eV corresponds to the disclosed invention by Yanka regardless of the values of x, y, and z. Additionally, it would be appreciated by one of ordinary skill in the art that the composition of the dilute nitride material directly corresponds to the band gap of the material, such that once the dilute nitride composition as claimed is disclosed by Yanka, it would inherently have the same disclosed band gap range as claimed. See MPEP 2112.01. Therefore, the argument was not found to be persuasive. 
Applicant also argues that Bedell discloses carrier concentration for a different set of materials and is not the same as the GaInNAsSb base layer of Jones and Hieslmair does not disclose a dilute nitride material. However, Bedell and Hieslmair were relied upon to show 16cm-3 at room temperature or a carrier concentration between approximately 8 x 1015cm-3 and approximately 1 x 1017cm-3 at room temperature, as set forth in the Office Action above.
Applicant also argues Jones is silent regarding the thickness of layer 220. However, Jones discloses in Figure 2B clearly that the layer can be 1-2 microns in thickness.
Applicant also argues that Yanka discloses a thickness between 2 and 10 microns and is therefore patentable over the claimed thickness between 0.2 micron and 2 microns. However, there exists an overlap in the disclosed ranges, such that it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the thickness of the absorber layer disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721